DARDEN, Chief Judge
(dissenting):
Although the en banc court reinstated one specification, the sentence it approved was exactly the same as that the panel approved. Neither a punitive discharge nor confinement was included.
Moreover, this Court was informed that the appellant is no longer on active duty. Since I perceive no substantial benefit to this appellant regardless of how the certified question is answered, I consider the issue moot and would not decide it. United States v Gilley, 14 USCMA 226, 34 CMR 6 (1963); United States v Aletky, 16 USCMA 536, 37 CMR 156 (1967).
My position therefore intimates no view on whether the certified issue is properly before us.